--------------------------------------------------------------------------------

Exhibit 10.8
 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (the “Agreement”) is dated as of this 14th day of
October, 2009, by and between Aware, Inc., a Massachusetts corporation
(“Seller”), Lantiq Broadband Holdco Inc., a Delaware corporation (‘Lantiq US”),
and Lantiq Deutschland GmbH, a company organized and existing under the laws of
Germany (“Lantiq Germany,” and together with Lantiq US,
“Purchasers”).  Capitalized terms used and not otherwise defined herein have the
meanings set forth in Article 11.
 
RECITALS
 
WHEREAS, Seller is engaged in the business of designing, developing and
licensing DSL Technology and Home Networking Technology (the “Business”); and
 
WHEREAS, Seller desires to sell to Purchasers and Purchasers desire to purchase
and assume from Seller certain of the assets and liabilities of the Business, as
more particularly set forth herein.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:
 
Article 1
 
PURCHASE & SALE OF PURCHASED ASSETS
 
1.1 Purchased Assets.
 
(a) Subject to the terms and conditions of this Agreement, at the Closing,
Seller shall sell, convey, transfer, assign and deliver to Lantiq Germany, and
Seller shall cause Lantiq Germany to purchase and acquire from Seller, all of
Seller’s right, title and interest in, to and under the following assets, in
each case free and clear of all Liens except the Outbound IP Licenses
(collectively, the “Lantiq Germany Purchased Assets”):
 
(i) the Seller Technology;
 
(ii) the patents and patent applications identified in the Patent Assignment
Agreement attached hereto as Schedule 1.1(a)(i), as well as any foreign or
multinational counterparts thereof (collectively, the “Purchased Patents”); and
 
(iii) the Intellectual Property Rights (other than patent rights) related to or
used in connection with the Seller Technology (the “Purchased Non-Patent IP”).
 
(b) Subject to the terms and conditions of this Agreement, at the Closing,
Seller shall sell, convey, transfer, assign and deliver to Lantiq US, and Seller
shall cause Lantiq US to purchase and acquire from Seller, all of Seller’s
right, title and interest in, to and under the following assets, in each case
free and clear of all Liens except the Outbound IP Licenses (collectively, the
“Lantiq US Purchased Assets,” and together with the Lantiq Germany Purchased
Assets, the “Purchased Assets”):
 
(i) the tangible machinery, equipment and other tangible assets used by or for
the Business, including without limitation the assets set forth on Schedule
1.1(b)(i) (the “Purchased Fixed Assets”);
 
(ii) the Licenses or other Contracts, including without limitation the Licenses
and Contracts set forth on Schedule 1.1(b)(ii), under which Seller has acquired
from another Person any right to use or other rights or interest in any
software, technology, or other tangible or intangible assets constituting a
component of, related to or used in the Purchased Assets or the Business to the
extent such agreements are assignable without the prior written consent of
another Person (the “Purchased Inbound License Agreements”);
 

--------------------------------------------------------------------------------


 
(iii) all rights, causes of action, claims, demands and privileges of Seller,
whether now existing or hereafter arising, liquidated or unliquidated, fixed or
contingent, against manufacturers, vendors, subcontractors or other third
parties that relate to any of the Purchased Assets transferred hereunder,
including, without limitation, all product warranties thereon and any causes of
action, claims and rights Seller may have under any insurance contracts or
policies insuring the Purchased Assets but excluding any causes of action,
claims and rights of Seller, whether now existing or hereafter arising, under
any Outbound IP License (collectively, the “Transferred Assets Rights”);
 
(iv) all rights to offer employment to the Specified Employees; and
 
(v) all documentation, specifications and other technical data necessary for the
development, manufacture, distribution or sale of the Purchased Assets
(including the Seller Proprietary Rights) and all written documentation,
specifications and other technical data useful for the development, manufacture,
distribution or sale of the Purchased Assets (including the Seller Proprietary
Rights) which are in Seller’s possession or control.
 
1.2 Excluded Assets. Purchased Assets include only what is specifically
identified in Section 1.1 hereof, and all of Seller’s other assets are expressly
excluded from the purchase and sale contemplated hereby and thus the Seller
shall retain, and Purchasers shall not purchase, such assets including, without
limitation, the following (collectively, the “Excluded Assets”):
 
(a) any cash, bank accounts, accounts receivable, deposits, prepaid expenses,
unearned insurance premiums, furniture or leaseholds of real property of Seller,
or sales, marketing, accounting, finance, legal, office administration and other
similar functions which may have been supplied to Seller;
 
(b) all guarantees, warranties, indemnities and similar rights in favor of
Seller with respect to products to the extent sold prior to the Closing Date;
 
(c) any and all Contracts listed on Schedule 1.2(c) entered into prior to the
Closing Date pursuant to which Seller has granted to any Person any express
right to use, exercise, or otherwise practice any right under any Purchased
Asset (the “Outbound IP Licenses”);
 
(d) the License Seller receives from ARC Cores International (“ARC”) to the ARC
processor cores pursuant to a Design License Agreement and Design-User
Sublicense Agreement entered into between Seller and ARC (it being agreed that
Purchaser shall continue to receive the License to the ARC Materials delineated
in Section 4.1.4 of the DSL License Agreement);
 
(e) any patents and patent applications relating to the Seller Technology and
not specifically identified in the Patent Assignment Agreement attached hereto
as Schedule  1.1(b), as well as any foreign or multinational counterparts of
such non-listed patents and patent applications (collectively, the
“Non-Purchased Patents”);
 
(f) any right, title or interest in and to the Overlapping Technology except as
provided pursuant to the DSL License Agreement; and
 
(g) any right, title or interest in and to any asset other than those
specifically identified as Purchased Assets pursuant to Section 1.1 hereof.
 
1.3 Assumed Liabilities.  From and after the Closing, Purchasers shall assume
and agree to defend, pay, discharge and perform as and when due only those
Liabilities of Seller arising out of, or related to, the ownership, use or
operation of the Purchased Assets to the extent arising out of facts, events or
circumstances occurring after the Closing, including any Liabilities related to
any Specified Employees for services performed by such employees after the
Closing on behalf of Purchasers (collectively, the “Assumed Liabilities”).
 
-2-

--------------------------------------------------------------------------------


 
1.4 Excluded Liabilities.  Except for those Liabilities assumed by Purchasers
pursuant to Section 1.3 hereof, Purchasers shall not assume and shall not be
liable for any Liabilities of any kind or nature whatsoever of Seller, and
Seller shall retain and be solely responsible for the defense, payment,
discharge and performance as and when due of all Liabilities of Seller that are
not Assumed Liabilities, including, without limitation, Liabilities resulting
from, arising out of or related to any (a) Excluded Asset, (b) Taxes, (c)
indebtedness for borrowed money or deferred purchase price for property, (d)
inter-company payables, loans or other inter-company Liabilities of any kind or
nature, (e) breach of contract, breach of warranty, tort, infringement,
violation of law or environmental, health or safety matter of any kind or nature
arising, in whole or in part, out of facts, events, circumstances, actions or
inactions occurring prior to the Closing, (f) litigation, claim, assessment,
action, suit, proceeding, order, judgment, decree or investigation of any kind
or nature arising out of facts, events, circumstances, actions or inactions
occurring prior to the Closing, (g) Employee Plan, (h) employment and employee
benefits-related claims, obligations and Liabilities of current or former
employees, officers, directors or consultants arising at any time and relating
to their employment with Seller, (i) employment and employee benefits-related
claims, obligations and Liabilities of the Specified Employees incurred in
relation to the employee’s period of employment with Seller prior to and
including the Closing Date, and (j) fees, costs or expenses incurred by Seller
in connection with the preparation, negotiation, execution, delivery and
performance of this Agreement and the other transactions contemplated hereby
(collectively, the “Excluded Liabilities”).
 
1.5 Amendment and Restatement of DSL License Agreement.  Notwithstanding the
purchase and sale of the Purchased Assets hereunder, Seller and Purchasers agree
that the License Agreement entered into between Infineon Technologies AG and
Seller with an effective date of October 1, 2007 shall be amended and re-stated
as of the Closing Date in accordance with the form attached hereto as Schedule
1.5.  In particular and for the avoidance of doubt, Seller and Purchasers agree
that no term or condition set forth in this Agreement shall excuse Infineon
Technologies AG (or its assignee) from complying with its obligations under the
DSL License Agreement to pay Seller royalties for its sales of ADSL Products and
VDSL Products pursuant to the royalty provisions of Appendix B of the DSL
License Agreement.  If there is a conflict between this Agreement and the DSL
License Agreement with respect to Infineon Technologies AG’s (or its assignee’s)
obligations to pay Seller royalties for its sales of ADSL Products and VDSL
Products, the terms of the DSL License Agreement shall govern.
 
1.6 Existing Support Agreements.  Seller and Infineon Technologies AG are
parties to Amendment No. 3, Amendment No. 6, Amendment No. 7 and Amendment No. 8
to the DSL License Agreement which cover development work and additional
engineering support and technical support Seller provides to Purchaser.  On the
Closing Date, Seller and Purchasers agree that Amendment No. 3, Amendment No. 6,
Amendment No. 7 and Amendment No. 8 shall immediately terminate.  Seller and
Purchasers agree that Purchasers shall pay to Seller within thirty (30) days
following the Closing Date a pro rata amount for development work and additional
engineering and technical support provided by Seller for which Purchasers have
not yet paid Seller.  On the Closing Date, Seller shall provide Purchasers with
an invoice detailing the pro rata amount due.
 
1.7 Seller and Purchaser Test & Diagnostic Cooperation.  Seller and Purchasers
agree to cooperate with respect to Seller’s development of test and diagnostic
products as specified in Schedule 1.7.
 
1.8 Purchaser Lease of Seller Real Property.  Beginning immediately after the
Closing Date, Seller agrees to lease to Lantiq US office and lab space at
Seller’s facilities at 40 Middlesex Turnpike, Bedford, Massachusetts 01730
subject to the terms of form of Lease Agreement attached hereto as Schedule 1.8.
 
1.9 Purchase Price.  At the Closing, upon the terms and subject to the
conditions set forth herein, Purchasers shall pay to Seller, in consideration
for the purchase of the Purchased Assets and the assumption of the Assumed
Liabilities, an aggregate amount equal to $6,750,000.00 (the “Purchase Price”)
by wire transfer of immediately available funds to an account designated in
writing by Seller not less than two (2) business days prior to the Closing.
 
-3-

--------------------------------------------------------------------------------


 
1.10 Closing.  Subject to the satisfaction or waiver of the conditions contained
in this Agreement, the closing of the purchase and sale of the Purchased Assets
and assignment and assumption of the Assumed Liabilities (the “Closing”) will
take place on the date that is five (5) business days following the satisfaction
or waiver of each of the conditions set forth in Article 5 (other than those
that by their terms are to be satisfied or waived at the Closing), or at such
other time as may be mutually agreeable to Seller and Purchasers.  The date of
the Closing is herein referred to as the “Closing Date.”  At the Closing, (a)
Seller shall deliver to Purchasers the Purchased Assets, (b) Purchasers shall
deliver to Seller the Purchase Price and shall assume the Assumed Liabilities,
and (c) Seller and Purchasers and their respective Affiliates shall deliver the
documents, certificates and other instruments that are required to be delivered
by or on behalf of such Person under Article 2 hereof and as may reasonably be
required to effect the transfer by Seller to Purchasers of the Purchased Assets
and the assumption by Purchasers of the Assumed Liabilities pursuant to and as
contemplated by this Agreement.  All events which shall occur at the Closing
shall be deemed to occur simultaneously.
 
1.11 Transfer Taxes.   Purchasers and Seller shall each be responsible for and
pay, as and when due, one-half of the payment of any transfer taxes arising out
of or in connection with the Closing; provided that Seller shall remain
responsible for any other Taxes (including any Taxes based on income, sales
Taxes, use Taxes or VAT) incurred in connection with Seller’s conduct of the
Business and use or ownership of the Purchased Assets prior to the Closing Date.
 
Article 2
 
CLOSING DELIVERIES
 
2.1 Conditions to Purchasers’ Obligations.  The obligations of Purchasers to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment of the following conditions as of the Closing Date:
 
(a) The representations and warranties set forth in Article 4 hereof shall be
true and correct in all material respects and the representations and warranties
set forth in Article 4 which are qualified by materiality shall be true and
correct in all respects, in each case at and as of the Closing Date as though
then made and as though the Closing Date were substituted for the date of this
Agreement throughout such representations and warranties.
 
(b) Seller shall have performed and complied in all material respects with all
of the covenants and agreements required to be performed by it under this
Agreement on or prior to the Closing.
 
(c) No action, suit, or proceeding shall be pending or threatened before any
Governmental Entity wherein an unfavorable judgment or ruling would prevent the
performance of this Agreement or any of the transactions contemplated hereby,
declare unlawful the transactions contemplated by this Agreement, cause such
transactions to be rescinded or materially and adversely affect the right of
Seller to own or operate the Business, and no judgment, decree, injunction,
order or ruling shall have been entered which has any of the foregoing effects.
 
(d) On or prior to the Closing Date, Seller shall have delivered or caused to be
delivered to Purchasers or Purchasers’ counsel all of the following:
 
(i)  a certificate from Seller, in form and substance reasonably satisfactory to
Purchasers, dated as of the Closing Date, stating that the preconditions
specified in Sections 2.1(a) and 2.1(b) have been satisfied;
 
(ii) the Bill of Sale and Assumption of Liabilities Agreement attached hereto as
Schedule 2.1(d)(ii) executed by Seller;
 
(iii) the Patent Assignment Agreement attached hereto as Schedule 1.1(a)(i)
executed by Seller;
 
(iv) the Amended and Restated DSL License Agreement attached hereto as Schedule
1.5 executed by Seller;
 
-4-

--------------------------------------------------------------------------------


 
(v) the Lease Agreement attached hereto as Schedule 1.8 executed by Seller;
 
(vi) copies of all third party, governmental and regulatory consents, approvals,
filings, releases, terminations, payoff letters, etc. required in connection
with the consummation of the transactions contemplated by this Agreement,
provided, however, with respect to Purchased Inbound License Agreements, only to
the extent such agreements are assignable without the prior written consent of
another Person;
 
(vii) a non-foreign affidavit, dated as of the Closing Date, sworn under penalty
of perjury and in form and substance required under the Treasury Regulations
issued pursuant to Code §1445 stating that Seller is not a “Foreign Person” as
defined in Code §1445; and
 
(viii) such other documents or instruments as Purchasers may reasonably request
to effect the transactions contemplated hereby.
 
(e) All proceedings to be taken by Seller in connection with the consummation of
the Closing and the other transactions contemplated hereby and all certificates,
instruments and other documents required to be delivered by Seller to effect the
transactions contemplated hereby shall be reasonably satisfactory in form and
substance to Buyer.
 
(f) The closing of the transactions contemplated by that certain Asset Purchase
Agreement, dated as of July 7, 2009, by and between Infineon Technologies AG, a
stock corporation (Aktiengesellschaft) under the laws of the Federal Republic of
Germany, and Wireline Holding S.á.r.l., a company incorporated as a société á
responsibilité limitée and existing under the laws of the Grand Duchy of
Luxembourg, shall have occurred.
 
Any condition specified in this Section 2.1 may be waived by Purchasers;
provided that no such waiver shall be effective unless it is set forth in a
writing executed by each Purchaser or unless each Purchaser agrees in writing to
consummate the transactions contemplated by this Agreement without fulfillment
of such condition.
 
2.2 Conditions to Seller’s Obligations.  The obligations of Seller to consummate
the transactions contemplated by this Agreement is subject to the fulfillment of
the following conditions as of the Closing Date:
 
(a) The representations and warranties set forth in Article 5 shall be true and
correct in all material respects and the representations and warranties set
forth in Article 5 which are qualified by materiality shall be true and correct
in all respects, in each case at and as of the Closing Date as though then made
and as though the Closing Date were substituted for the date of this Agreement
throughout such representations and warranties.
 
(b) Each Purchaser shall have performed and complied in all material respects
with all of the covenants and agreements required to be performed by it under
this Agreement on or prior to the Closing, including, but not limited to,
delivering the Purchase Price in accordance with Section 1.9 above.
 
(c) On or prior to the Closing Date, Purchasers shall have delivered to Seller
or Seller’s counsel all of the following:
 
(i) a certificate from each Buyer, in form and substance reasonably satisfactory
to Seller, dated as of the Closing Date, stating that the preconditions
specified in Sections 2.2(a) and 2.2(b) have been satisfied;
 
(ii) the Bill of Sale and Assumption of Liabilities Agreement attached hereto as
Schedule 2.1(d)(ii) executed by each Purchaser;
 
(iii) the Patent Assignment Agreement attached hereto as Schedule 
1.1(a)(i) executed by Lantiq Germany;
 
-5-

--------------------------------------------------------------------------------


 
(iv) the Amended and Restated DSL License Agreement attached hereto as Schedule
1.5 executed by Lantiq Germany;
 
(v) the Lease Agreement attached hereto as Schedule 1.8 executed by Lantiq US;
and
 
(vi) such other documents or instruments as Seller may reasonably request to
effect the transactions contemplated hereby
 
(d) All proceedings to be taken by each Purchaser in connection with the
consummation of the Closing and the other transactions contemplated hereby and
all certificates, instruments and other documents required to be delivered by
each Purchaser to effect the transactions contemplated hereby shall be
reasonably satisfactory in form and substance to Seller.
 
Any condition specified in this Section 2.2 may be waived by Seller; provided
that no such waiver shall be effective against Seller unless it is set forth in
writing executed by Seller or unless Seller agrees in writing to consummate the
transactions contemplated by this Agreement without the fulfillment of such
condition.
 
Article 3
 
COVENANTS PRIOR TO CLOSING
 
3.1 Covenants of Seller.  Prior to the Closing, unless Purchasers otherwise
agree in writing, Seller shall:
 
(a) carry on the Business in substantially the same manner as presently
conducted and use commercially reasonable efforts to keep the organization and
properties of the Business intact and in good operating condition and repair,
including its present business operations, physical facilities, Seller
Technology, Seller Proprietary Rights, working conditions and employees;
 
(b) not transfer, license or encumber any of the Purchased Assets;
 
(c) use commercially reasonable efforts to keep available the services of the
Specified Employees and to preserve the present business relationships with all
customers, suppliers and others having business dealings with Seller;
 
(d) not increase or otherwise change the rate or nature of the compensation
(including wages, salaries, bonuses and benefits under pension, profit sharing,
deferred compensation and similar plans or programs) which is paid or payable to
any Specified Employee, except in the ordinary course of business consistent
with past practice or as specified in Schedule 4.20(i);
 
(e) not change, amend, terminate or otherwise modify any material Contract in
any respect that would result in a material adverse change in the Business;
 
(f) promptly (once Seller obtains knowledge thereof) inform Purchasers in
writing of any breach of the representations and warranties contained in Article
4 hereof or any breach of any covenant hereunder by Seller;
 
(g) comply with all material legal requirements and contractual liabilities
applicable to the operations of the Business and pay all applicable Taxes when
due and payable;
 
(h) not make or change any election, change an annual accounting period, adopt
or change any accounting method, file any amended Tax return, enter into any
closing agreement, settlement or other agreement or arrangement with respect to
Tax claims, returns, refunds or limitation periods;
 
-6-

--------------------------------------------------------------------------------


 
(i) cooperate with Purchasers and use commercially reasonable efforts and take
such actions to cause the conditions to Purchasers’ obligation to close to be
satisfied (including, without limitation, the execution and delivery of all
agreements contemplated hereunder to be so executed and delivered);
 
(j) confer on a regular and reasonable basis with representatives of each
Purchaser to report on operational matters and the general status of ongoing
operations of the Business;
 
(k) provide, and cause its Affiliates and their respective officers, directors,
employees, attorneys, accountants and other agents to provide, Purchasers and
their accounting, legal, funding sources and other representatives full and
complete access at all reasonable times to Seller’s officers, personnel,
suppliers and distributors, consultants, attorneys, accountants and facilities
and to business, financial, legal, accounting, regulatory, tax, compensation and
other data and information concerning the Purchased Assets and Assumed
Liabilities, subject to any confidentiality obligations Seller (and its
Affiliates) may owe to third parties; and
 
(l) not agree to undertake any of the foregoing.
 
3.2 Covenants of Purchasers.  Prior to the Closing, each Purchaser shall:
 
(a) promptly (once it obtains knowledge thereof) inform Seller in writing of any
breaches of the representations and warranties contained in Article 5 or any
breach of any covenant hereunder by Purchasers;
 
(b) cooperate with Seller and use its commercially reasonable efforts to cause
the conditions to Seller’s obligation to close to be satisfied (including,
without limitation, the execution and delivery of all agreements contemplated
hereunder to be so executed and delivered); and
 
(c) confer on a regular and reasonable basis with representatives of Seller  to
report on the general status of the transactions contemplated in Section 2.1(f).
 
Article 4
 
SELLER’S REPRESENTATIONS AND WARRANTIES
 
Seller’s Representations and Warranties.  Seller represents and warrants to
Purchasers that as of the date of hereof and as of the Closing:
 
4.1 Formation; Good Standing.  Seller is a corporation duly formed, validly
existing, and in good standing under the laws of Massachusetts and is qualified
to do business in the jurisdiction of organization.
 
4.2 Subsidiaries.  Seller has one subsidiary, Aware Security Corporation, which
does not own or use, and has not owned or used, any assets or properties related
in any way to the Purchased Assets or the Non-Purchased Patents, Overlapping
Technology or any of the technology related thereto or any other rights in the
Business.
 
4.3 Authorization.  Seller has the full legal right, power and authority to
enter into and perform the transactions contemplated by this Agreement and the
agreements and other documents contemplated hereby, without need for any
approval, license, or notice to any court, Governmental Entity or other Person
or entity.  The execution, delivery and performance of this Agreement and the
documents contemplated hereby by Seller and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action of Seller, and no vote of the shareholders of Seller
is necessary to approve this Agreement or the transactions contemplated by this
Agreement.  This Agreement and the agreements and other documents contemplated
hereby evidence the legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their terms.
 
-7-

--------------------------------------------------------------------------------


 
4.4 No Default or Violation.  The execution, delivery and performance of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby do not and will not: conflict with Seller’s Articles of
Organization or By-laws; violate any law, regulation, order, judgment or decree;
or result in a default or acceleration of any material obligation under, or give
rise to any material obligation under, any agreement or instrument. No waiver,
consent, approval or authorization of any person is required to be made or
obtained by Seller in connection with the execution, delivery and performance of
this Agreement, the consummation of the transactions contemplated hereby and the
assignment by Seller to Purchasers of the Purchased Assets.
 
4.5 Title to Properties; Absence of Liens and Encumbrances.  Seller has the full
right to sell, transfer, and assign all of the Purchased Assets to Purchasers,
and has good title thereto (and will, at the Closing, sell, transfer and assign
to Purchasers good title to all of such Purchased Assets) and to all such assets
and properties and rights contemplated to be licensed to (or the subject of any
license to) Purchasers in connection with the transactions contemplated by this
Agreement, in each case free and clear of all Liens, except the Outbound IP
Licenses.  All of the Purchased Assets and all of the assets, properties and
rights contemplated to be licensed to (or the subject of any license to)
Purchasers in connection with the transactions contemplated by this Agreement
constitute in all material respects all of the assets, properties and rights of
Seller or any of its Affiliates used or held for use with respect to the
Business.
 
4.6 Litigation.  Except as set forth in Schedule 4.6, there are no actions,
suits, proceedings or investigations relating to the Purchased Assets, the
Business or any of the assets, properties and rights contemplated to be licensed
to (or the subject of any license to) Purchasers in connection with the
transactions contemplated by this Agreement pending or, to knowledge of Seller,
threatened against Seller, Seller’s Affiliates or Seller’s customers or
licensees or any of their properties, at law or in equity, before any court or
governmental agency, and Seller does not know of any circumstances that would
give rise to any such action, suit, proceeding or investigation. Neither Seller
nor any of its properties is subject to any order, writ, injunction, decree or
judgment of any court or governmental agency relating to the Purchased Assets.
 
4.7 Product Warranty.  There have been no material warranty or product liability
claims asserted by any customer or other person against Seller with respect to
the Seller Technology, any of the other Purchased Assets or any of the assets,
properties and rights contemplated to be licensed to Purchasers under the DSL
License Agreement.  Each product sold, leased, licensed or delivered by Seller
included in the Purchased Assets has been in material conformity with all
applicable material contractual commitments and express and implied warranties.
 
4.8 Taxes.  Seller (a) has duly and timely filed all federal, state and other
Tax returns and reports required to be filed by the laws of any jurisdiction to
which it or any of the Purchased Assets is or has been subject, (b) has paid in
full to the proper governmental agencies all federal, state and other Taxes
(including, without limitation, all sales, use, withholding and payroll taxes),
interest, assessments, fees, and other governmental charges due or claimed to be
due on account of its assets, properties, income or operations, and (c) has
withheld, collected and paid to the proper governmental agencies all amounts
that it has been required by law to withhold or collect.
 
4.9 Legal Compliance. Seller has obtained all material governmental or other
consents, licenses, permits or approvals (federal, state, foreign or local)
required for the lawful conduct of Seller’s business and the ownership of
Seller’s assets and properties, including the Purchased Assets, and all such
consents, licenses, permits and approvals are in full force and effect in all
material respects, and Seller has conducted its business and the ownership of
its assets and properties in compliance with all applicable law in all material
respects.
 
4.10 Customers.  Schedule 4.10 contains a true and complete list of all current
customers, users and licensees of the Seller Technology.
 
4.11 Condition.  All material machinery, equipment and other tangible assets
included in the Purchased Assets are in good operating condition and repair,
ordinary wear and tear excepted.
 
4.12 Suppliers.  Schedule 4.12 contains a true and complete list of all vendors
from or through whom Seller has purchased material goods (for sale or lease) or
services related to the Purchased Assets and summarizes all contractual
arrangements for continued supply from each such firm. Seller has no currently
existing material open purchase orders or contracts with vendors or other
suppliers of materials or services related to the Purchased Assets.
 
-8-

--------------------------------------------------------------------------------


 
4.13 Patents, Trademarks and Other Intangible Personal Property.
 
(a) Seller owns, or otherwise possesses, legally enforceable rights to use all
Purchased Patents, copyrights, and any applications therefor, domain names,
maskworks, net lists, schematics, technology, know-how, trade secrets,
algorithms, computer software programs or applications (in both source code and
object code form), and all trademarks, trade names and service marks and all
other Intellectual Property Rights included in the Purchased Assets (the “Seller
Proprietary Rights”), including those set forth on Schedule 4.13(b) free and
clear of any and all liens, charges, security interests and other encumbrances
whatsoever.  With the exception of any Contract listed on the Schedules hereto,
Seller is not a party to any Contract related to any Purchased Asset, including
any such agreement whereby any such Purchased Asset is licensed to any third
party on an exclusive basis or whereby the manufacture, sale, distribution or
other use of any Purchased Asset, or the enforcement of any right relating to
any Purchased Asset is restricted.  Except as set forth in this Section 4.13 and
on Schedule 4.13(b) hereto, all of Seller’s rights in and to Seller Proprietary
Rights, including (if applicable) the right to create derivatives, are freely
assignable in its own name and Seller is under no obligation to obtain any
approval or consent for use of any of Seller Proprietary Rights.  The Seller
Proprietary Rights, together with all Intellectual Property Rights licensed
pursuant to the DSL License Agreement, represent all of Seller’s Intellectual
Property Rights related to the operation of the Business and the consummation of
the transactions contemplated by this Agreement will not alter, impair or
extinguish any Seller Proprietary Rights and any rights therein or thereto.  To
Seller’s knowledge, Seller has, where applicable, complied with its obligations
with regard to the Purchased Patents to any technical standards organizations in
all material respects.
 
(b) Set forth on Schedule 4.13(b) is a complete list of all registrations (and
applications for registration) for Intellectual Property Rights (including
domain names and computer software programs or applications) included in the
Seller Proprietary Rights, specifying, where applicable, the jurisdictions in
which each such Seller Proprietary Right has been issued or registered or in
which an application for such issuance and registration has been filed,
including the respective registration or application numbers and the names of
all registered owners.
 
(c) Seller is not obligated to pay any royalties or other compensation to any
third party in respect of its ownership, use or license of any of the Seller
Proprietary Rights, except to the parties listed in Schedule 4.13(c).
 
(d) Set forth on Schedule 4.13(d) is a complete list of all Contracts as to
which Seller is a party and pursuant to which Seller or any other person is
authorized to use any Seller Proprietary Right.  Seller is not in breach,
default or other violation of any Contract described on such list.  The
Contracts are in full force and effect and are binding and enforceable against
each of the parties thereto in accordance with their respective terms.  The
execution and delivery of this Agreement by Seller, and the consummation of the
transactions contemplated hereby, will not cause Seller to be in violation or
default under any Contract, nor entitle any other party to any Contract to
terminate or modify such Contract.
 
(e) All of the registrations (and applications for registration) for Seller
Proprietary Rights set forth on Schedule 4.13(b) as  issued by,  or filed with
the United States Patent and Trademark Office or Register of Copyrights or the
corresponding offices of other countries listed on Schedule 4.13(b), have
been  duly  issued or filed, as the case may be, and have been properly
maintained and renewed in accordance with all applicable provisions of law and
administrative regulations in the United States and each such other
country.  Seller has used commercially reasonable efforts to protect its rights
in the Seller Proprietary Rights and has reasonably maintained the
confidentiality of its trade secrets, pending patent applications, know-how and
other confidential Seller Proprietary Rights, and there have been no acts or
omissions by Seller, the result of which would be to materially compromise the
rights of Seller to apply for or enforce appropriate legal protection of such
Seller Proprietary Rights.
 
-9-

--------------------------------------------------------------------------------


 
(f) Except for any Patents that may be necessary to comply with a Standard, the
use of the Seller Proprietary Rights in the manner used by the Seller prior to
the Closing Date does not infringe, misappropriate or otherwise violate any
copyright, patent, trademark, service mark, trade secret or other third party
Intellectual Property Right, and no claims with respect to the Purchased Assets
(including the Seller Proprietary Rights and any of the assets, properties and
rights contemplated to be licensed to (or the subject of any license to)
Purchasers in connection with the transactions contemplated by this Agreement)
have been asserted or are threatened by any person nor is Seller aware of any
valid grounds for any claims (i) that the manufacture, development, sale,
licensing or use of the Purchased Assets as developed, sold or licensed or used
by Seller, infringes, misappropriates or otherwise violates on any copyright,
patent, trademark, service mark, trade secret or other third party Intellectual
Property Right, (ii) against the use by Seller of any trademarks, service marks,
trade names, trade secrets, copyrights, Patents, technology, know-how or
computer software programs and applications included in or used in connection
with the Purchased Assets (including the Seller Proprietary Rights) or (iii)
challenging the ownership by Seller, validity or effectiveness of any of the
Purchased Assets (including the Seller Proprietary Rights).  No Purchased Assets
(including the Seller Proprietary Rights) are subject to any outstanding decree,
order, judgment, or stipulation restricting in any manner the licensing thereof
by Seller.
 
(g) Each former and current employee, officer and consultant of Seller working
or who has worked with the Purchased Assets has executed an employment agreement
which covers items, including confidentiality, non-competition, trade secrets,
invention disclosures and intellectual property ownership in substantially the
form attached hereto as Schedule 4.13(g) providing Seller with title and
ownership to Seller Proprietary Rights developed or used by Seller and agreeing
to maintain the confidentiality of Seller Proprietary Rights and Seller’s other
confidential information.  To the knowledge of Seller, no employee, officer or
consultant of Seller is in violation of any term of any employment or consulting
contract, proprietary information and inventions agreement, non-competition
agreement, or any other contract or agreement relating to the relationship of
any such employee, officer or consultant with Seller or any previous employer.
 
(h) All documentation, specifications and other technical data necessary for the
development, manufacture, distribution or sale of the Purchased Assets
(including the Seller Proprietary Rights) and all written documentation,
specifications and other technical data useful for the development, manufacture,
distribution or sale of the Purchased Assets (including the Seller Proprietary
Rights) which are in Seller’s possession or control will be delivered to
Purchasers as part of the Purchased Assets (including the Seller Proprietary
Rights).
 
(i) The use of any software that constitutes part of the Seller Proprietary
Rights by the Seller has been in compliance with the terms of any open source
license for any open source code included in the Seller Proprietary Rights.
 
(j) The Purchased Assets do not contain open source software.
 
4.14 Outbound IP License.  Schedule 1.2(c) lists each Outbound IP License.  None
of such instruments or documents has been modified or amended, whether in
writing, by custom or usage or otherwise and all of such instruments and
documents are in full force and effect in accordance with their respective
terms.
 
4.15 Purchased Inbound License Agreements.  Seller is in compliance with all of
its obligations arising under the Purchased Inbound License Agreements in all
material respects, and there is no amount due under the Purchased Inbound
License Agreements for goods and services provided to Seller prior to the
Closing.  Neither Seller nor, to Seller’s knowledge, any other party to any of
the Purchased Inbound License Agreements is in breach, default or other
violation thereunder.  There has been no claim that there has been any such
default, breach or failure to comply and there are no existing facts or
conditions known to Seller that, with or without the passage of time, notice or
both, will result in a default under, breach of, or failure to comply with any
term or provision of a Purchased Inbound License Agreement.
 
4.16 Brokers’ Fees.  Seller has no liability to pay any fees or commissions to
any broker, finder, or agent with respect to the Purchased Assets, the execution
of this Agreement or the transactions contemplated hereunder for which
Purchasers could become liable or obligated.
 
4.17 Solvency.  Seller is not now insolvent and will not be rendered insolvent
by the transactions contemplated hereunder.  As used in this section,
“insolvent” means that the sum of the debts and other probable Liens of Seller
exceeds the present fair saleable value of Seller’s assets.
 
-10-

--------------------------------------------------------------------------------


 
4.18 Foreign Corrupt Practices.  Except as described in Schedule 4.18, neither
the Seller nor any of its directors, officers or employees have, with respect to
the Business, the Purchased Assets or any government bid, (i) used any funds to
offer or provide any unlawful contributions, payments, gifts, gratuities or
entertainment, (ii) made any unlawful expenditures relating to political
activity to government officials or others, (iii) received notice of any payment
identified in (i) or (ii) above, or (iv) made or offered or solicited or
accepted any contributions, payments, gifts, gratuities, entertainment or any
other item or service or any value as a kickback, bribe or for any other reason
in violation of the laws, regulations or requirements of any Governmental
Entity, including but not limited to the Anti Kickback Act of 1986, as amended,
the Foreign Corrupt Practices Act of 1977, as amended, the Truth in Negotiations
Act of 1962, as amended, the Anti Kickback Act of 1986, as amended, or the
Office of Federal Procurement Policy Act, as amended, or any FAR provision
implementing such laws, or other similar United States or foreign law, (v)
violated any requirements of the Defense Industrial Security Manual or the
Defense Industrial Security Regulation or any related security regulations, (vi)
made any material false statement to any official of a Governmental Body; nor
(vii) violated any other law applicable to a government bid.
 
4.19 Certain Business Relationships Involving the Purchased Assets.  None of
Seller’s directors, officers, employees or shareholders has been a party to, or
otherwise involved in, any business arrangement or relationship involving the
Purchased Assets within the past twelve (12) months, and none of Seller’s
directors, officers or employees own any asset, tangible or intangible, that is
used in the Business.
 
4.20 Specified Employees.
 
(a) Schedule 6.6 contains a list of all the Specified Employees, showing for
each Specified Employee the name, title, function, location, and the annual
fixed salary or wages as of July 31, 2009 and aggregate annual target
compensation for the fiscal year ending December 31, 2009.  Except as set forth
on Schedule 6.6, none of the Specified Employees has entered into an early
retirement arrangement with Seller.  None of the Specified Employees has given
notice or otherwise indicated in writing (or to the knowledge of Seller given
any other indication) that he or she intends to terminate his or her employment.
 
(b) Except as set forth on Schedule  4.20(b), with respect to the Specified
Employees, Seller is not a party to any collective bargaining agreement, similar
written or material unwritten agreement or other relationship with a union or
other employee representative.
 
(c) Schedule  4.20(c) contains a complete and accurate list of all Employee
Plans in which any of the Specified Employees participate or are entitled to
participate.
 
(d) Except as set forth on Schedule  4.20(d), with respect to the  Specified
Employees, there is not presently pending or existing, and to Seller’s knowledge
there is not threatened, (i) any strike, slowdown, picketing, work stoppage or
other material labor dispute, or (ii) any controversies between Seller and any
of the Specified Employees.  Schedule 4.20(d) contains a complete and accurate
list of (i) all labor disputes of the kind mentioned under Section  4.20(d)(i)
above which have happened in the last five (5) years prior to the date hereof,
and (ii) all actions, suits or other proceedings, including but not limited to
lawsuits or formally initiated conciliation/arbitration proceedings pending
against Seller by any Specified Employee or vice versa, involving works councils
or other employee representatives.
 
(e) Except as set forth on Schedule 4.20(e), with respect to the Specified
Employees, Seller has no current or potential obligation to provide
post-employment health, life or other welfare benefits to such employees other
than as required under section 4980B of the U.S. Tax Code or any similar
applicable Law.  With respect to the Specified Employees or the Business,
neither Seller nor any other entity that, together with Seller, is or was (at a
relevant time) treated as a single employer under Section 414 of the U.S. Tax
Code, has contributed to or has any liability with respect to any plan subject
to Title IV of ERISA or “multiemployer plan” (as such term is defined under
Section 3(37) of ERISA).
 
-11-

--------------------------------------------------------------------------------


 
(f) Seller has complied in all material respects with all laws applicable to the
employment of each of the Specified Employees and has violated no such law in
any material respect in connection with the operation of the Business.  There do
not exist any pending or, to Seller’s knowledge, threatened claims (other than
routine undisputed claims for benefits), suits, actions or disputes relating to
any Specified Employee with respect to any Employee Plan.
 
(g) Except as set forth on Schedule  4.20(g), Seller has no Liabilities arising
out of the employment, remuneration or hiring of any of the Specified Employees
prior to the Closing (and there is no basis for any of the foregoing), other
than ordinary payroll and benefit obligations that have been fully accrued for
in the ordinary course of business.
 
(h) With respect to the transactions contemplated hereby, any notice required
under any law or collective bargaining agreement has been, or prior to the
Closing will be, given, and all bargaining obligations with any employee
representative have been, or prior to the Closing will be, satisfied.
 
(i) Except as set forth on Schedule 4.20(i), the consummation of the
transactions contemplated by this Agreement will not accelerate the time of the
payment or vesting of, or increase the amount of, or result in the forfeiture of
compensation or benefits for any Specified Employee under any Employee Plan.
 
Article 5
 
PURCHASERS’ REPRESENTATIONS AND WARRANTIES
 
Purchasers’ Representations and Warranties.  Each Purchaser hereby represents
and warrants to Seller as of the date hereof and as of the Closing that:
 
5.1 Due Organization.  Lantiq is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware.  Lantiq
Germany is a corporation duly incorporated, validly existing and in good
standing under the laws of Germany.
 
5.2 Authority.  Such Purchaser has the full legal right, power and authority to
enter into and perform the transactions contemplated by this Agreement, without
need for any consent, approval, authorization, license or order of, or notice
to, any court, Governmental Entity or other Person or entity.  The execution,
delivery and performance of this Agreement and the documents contemplated hereby
by such Purchaser and the consummation by such Purchaser of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action of such Purchaser.  This Agreement evidences the legal, valid
and binding obligation of such Purchaser, enforceable against Purchaser in
accordance with its terms.
 
5.3 No Default or Violation.  The execution, delivery and performance of this
Agreement by such Purchaser and the consummation by such Purchaser of the
transactions contemplated hereby do not, and will not conflict with such
Purchaser’s Articles of Incorporation or By-Laws, violate any law, regulation,
order, judgment or decree by which such Purchaser is bound or violate any
Contract to which such Purchaser is a party.
 
5.4 Availability of Funds.  Such Purchaser currently has access to sufficient
immediately available funds in cash or cash equivalents, and shall at the
Closing have sufficient immediately available funds, in cash, to pay the
Purchase Price.
 
Article 6
 
CERTAIN OBLIGATIONS OF THE PARTIES
 
Certain Obligations of the Parties.  The parties covenant and agree as follows:
 
6.1 Covenant of Further Assurances.  Seller shall, at any time and from time to
time after the Closing, at its expense, execute, acknowledge, seal and deliver
all such instruments and documents, and do all such further things, as
Purchasers may reasonably request to perfect and effect the transfer and
delivery to Purchasers of any and all of the Purchased Assets or to transfer to
or otherwise obtain for Purchasers any consent, license, permit, registration or
approval necessary or desirable to accomplish the purchase of the Purchased
Assets or to enable Purchasers fully and without restriction to manufacture,
distribute and sell the Seller Technology.
 
-12-

--------------------------------------------------------------------------------


 
6.2 Access to Information / Interoperability Lab.  From and after the Closing,
Seller shall give Purchasers and its representatives access at all reasonable
times to the facilities, properties, books, records, officers, employees and
agents of Seller as the same relate to the Purchased Assets.  In addition, from
and after the Closing, Seller shall ensure that employees, contractors, agents
and other representatives of Purchasers shall continue to have physical access
to Seller’s interoperability lab (currently located in the Stewart lab on the
second floor of Seller’s facility in Bedford, Massachusetts ) and be permitted
to use the equipment located therein, as well as remote access to Seller’s data
and information used in connection therewith, on terms and conditions (including
hours and methods of access) no less favorable than Seller’s employees.
 
6.3 Payment of Taxes; Cooperation on Tax Matters. 
 
(a) Seller shall pay, promptly and when due, whether at the original time fixed
therefor or pursuant to any extension of time to pay or any agreement with tax
authorities, any and all taxes, fees and other charges that shall become due or
shall have accrued on account of the operation and conduct of Seller’s
Technology on or before the Closing or on account of any of the transactions
contemplated by this Agreement, provided, however, that Seller shall not be
required to pay any such tax, fee or charge if it is contesting the validity or
amount thereof through proper proceedings, in good faith and with reasonable
diligence if such contest does not, and will not, have any adverse impact on
Purchasers.
 
(b) Seller and Purchasers shall cooperate fully, as and to the extent reasonably
requested by the other, in connection with the filing of Tax Returns of each of
Seller and each Purchaser or in connection with any audit, litigation or other
proceeding with respect to Taxes of the Business.  Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making representatives available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.
 
6.4 Non-Competition; Non-Solicitation; Non-Disclosure.
 
(a) During the period beginning on the Closing Date and ending on the
third anniversary of the Closing Date (the “Non-Compete Period”), Seller shall
not, and shall not allow its Affiliates to, either directly or indirectly,
Participate in any Competitive Business.  “Participate” includes any direct or
indirect ownership interest in any enterprise or participation in the management
of such enterprise, whether as an officer, director, employee, partner, sole
proprietor, agent, representative, executive, franchisor, franchisee, creditor,
owner or otherwise; provided that ownership of less than 2% of the outstanding
stock of any publicly-traded corporation shall not be deemed to be Participating
solely by the reason thereof in any of its business.  “Competitive Business”
means any business anywhere in the world engaged in any business that the
Business conducts or proposes to conduct as of the Closing Date (other than (i)
pursuant to relationships with Purchasers or any of its Affiliates, (ii)
Seller’s continued business with respect to the Outbound IP Licenses listed in
Schedule 1.2,  and (iii) Seller’s continued business with respect to the
licensing and/or sale of Non-Purchased Patents).
 
(b) Seller agrees, on behalf of itself and each of its Affiliates, that during
the Non-Compete Period, Seller shall not, directly or indirectly:
 
(i) induce or attempt to induce any employee of either Purchaser, including the
Specified Employees, to leave the employ of such Purchaser; or
 
(ii) hire any employee of either Purchaser without the prior written consent of
such Purchaser.
 
-13-

--------------------------------------------------------------------------------


 
(c) Seller agrees, on behalf of itself and each of its Affiliates, that during
the period beginning on the Closing Date and ending on the first anniversary of
the Closing Date, Seller shall not, directly or indirectly, employ or otherwise
retain the services of any Specified Employee (it being agreed that if a
Specified Employee accepts an employment position with a Purchaser or a third
party and such Purchaser or third party terminates the employment of such
Specified Employee prior to the first anniversary of the Closing Date, then,
subject in all circumstances to Section 6.4(b), this Section 6.4(c) shall not
restrict Seller’s right to hire such Specified Employee following such
termination).
 
(d) Each Purchaser agrees, on behalf of itself, that during the Non-Compete
Period, it shall not, directly or indirectly:
 
(i) induce or attempt to induce any employee of Seller (other than the Specified
Employees) to leave the employ of Seller; or
 
(ii) hire any employee of Seller (other than the Specified Employees) without
the prior written consent of Seller.
 
(e) Seller shall keep confidential, and shall not disclose to any third party or
use any confidential or proprietary information or trade secret relating to the
Seller Technology or any other Purchased Asset, including, by way of example and
without limitation, vendor lists, customer lists, source code, know-how and
trade secrets, except to the extent such information is published for
dissemination to the general public by, or with the written consent of,
Purchasers.  For avoidance of doubt, notwithstanding anything of the foregoing,
Seller may use any information retained in the unaided memories of Seller’s
employees who have had access to the Seller Technology or any other Purchased
Asset.  An employee’s memory is unaided if the employee has not intentionally
memorized the information for the purpose of retaining and subsequently using or
disclosing it to a third party.  It is understood that no license or right of
use under any Patent or patentable right, copyright or trademark is granted or
conveyed by this right under this Agreement.
 
(f) Seller acknowledges and agrees that (i) the restrictions contained in this
Section 6.4 for the benefit of Purchasers are reasonable in all respects
(including with respect to the subject matter, time period and geographical
area) and are necessary to protect the value of the Purchased Assets, (ii)
Seller is primarily responsible for the creation of such value and
(ii) Purchasers would not have consummated the transactions contemplated hereby
without the restrictions contained in this Section 6.4.
 
6.5 DSL License Agreement; Assignment of Intellectual Property.  Seller shall
have executed and delivered (i) the DSL License Agreement and (ii) assignments
of all necessary Seller Proprietary Rights including the Patent Assignment
Agreement attached hereto as Schedule 1.1(a)(i).
 
6.6 Employee Matters.
 
(a) Employment Offers.  The employees of Seller as set forth in Schedule 6.6
(the “Specified Employee”) shall continue to be employed by Seller at the
Closing.  At the Closing, each Specified Employee shall be offered employment by
Lantiq US, with terms and conditions of employment, including base compensation,
bonus opportunity and benefits, that are substantially comparable in the
aggregate to those provided by Seller to such Specified Employee immediately
prior to the Closing (but not including any equity-based compensation); provided
that nothing in this Agreement shall limit the ability of Lantiq US (or one of
its Affiliates) to reduce the rate of compensation or benefits, or terminate the
employment, of any Specified Employee following acceptance of such
offer.  Effective on the Closing Date, Seller shall terminate and  Lantiq US
shall hire each Specified Employee who accepts such offer of employment from
Lantiq US or one of its Affiliates.  Seller hereby consents to Lantiq US (or one
of its Affiliates) contacting each Specified Employee with respect to the desire
of such employee to enter the employ of Lantiq US (or one of its Affiliates) and
Seller shall cooperate in good faith with and use its commercially reasonable
efforts to assist Lantiq US to cause such Specified Employees to accept such
offer of employment.  Specified Employees will receive credit for such
employees’ period of employment with Seller for purposes of calculating future
accruals under any vacation program and for purposes of determining severance
pay under any applicable severance plan of Lantiq US; provided that Lantiq US
shall not assume any Liability for any retention, severance, change-of-control
or similar agreements between Seller or any of its Affiliates and any of the
Specified Employees in effect as of the Closing Date, and Seller shall retain
Liability for all obligations under any such retention, severance,
change-of-control or similar agreements.  Notwithstanding anything to the
contrary set forth herein, and for the avoidance of doubt, Seller shall also
remain solely liable and shall pay to each Specified Employee any and all wages,
salaries, vacation pay and compensation of any kind payable to any Specified
Employee for any period ending on or prior to the Closing Date.  Furthermore,
Seller shall process final payroll payments to Specified Employees with respect
to the payroll period in which the Closing Date occurs and such payments shall
include all compensation and vacation pay that is earned but unpaid as of the
Closing Date and during the entire payroll period in which the Closing Date
occurs and shall be made on or as soon as reasonably practicable following the
Closing Date; provided that Purchaser shall reimburse Seller within five (5)
business days of receipt of an invoice from Seller for the portion of such
payments relating solely to compensation earned during post-Closing periods, the
employer’s portion of payroll taxes on such post-Closing compensation (e.g.,
FICA) and employer matching contributions on the portion of such post-Closing
compensation that is deferred under Seller’s 401(k) plan.  Seller shall deliver
to Lantiq US as soon as reasonably practicable after the Closing Date all
personnel files and employment records relating to the Specified Employees who
accept employment offers from Lantiq US, provided that Seller may retain one
copy of such files and records for applicable legally-required document
retention purposes.
 
-14-

--------------------------------------------------------------------------------


 
(b) COBRA.  Seller is wholly responsible for complying with all applicable
health care continuation coverage requirements under Section 4980B of the U.S.
Tax Code or similar applicable laws (“COBRA”) under Seller’s group health plans
with respect to Specified Employees (and covered dependents) whose qualifying
events occur while such Specified Employees (and covered dependents) participate
under Seller’s group health plan and Purchaser is wholly responsible for
complying with such coverage requirements under COBRA under Purchaser’s group
health plan with respect to employees (and covered dependents) employed by
Lantiq US or one of its Affiliates from and after the Closing whose qualifying
events occur while such employees (and covered dependents) participate under
Purchaser’s group health plan.
 
(c) Employee Benefits.  As of the day immediately following the Closing Date and
for six months following the Closing Date, Lantiq US or one of its Affiliates
shall permit Specified Employees to be eligible to participate in employee plans
and benefit arrangements of Lantiq US (or such Affiliate)  that provide benefits
that are substantially comparable in the aggregate to those provided by Seller
to such Specified Employees immediately prior to the Closing (but not including
any equity-based compensation) in accordance with the then prevailing terms of
such employee plans and benefit arrangements, provided that (i) nothing herein
shall prevent Lantiq US (or such Affiliate) from terminating the employment of
any such Specified Employee or modifying or terminating such plans from time to
time, (ii) for eligibility and vesting purposes under any such plan for which a
Specified Employee may be eligible after the Closing Date, Lantiq US (or such
Affiliate) shall ensure that service by such Specified Employee with Seller
shall be deemed to have been service with Lantiq US (or such Affiliate),
provided such crediting of service does not result in a duplication of benefits,
(iii) all Specified Employees and their spouses and dependents who are covered
under Seller’s respective health plans at the time of the Closing shall be
covered immediately after the Closing Date, without any gap in coverage (and
shall not be excluded from coverage on account of any pre-existing condition)
under a group health plan of Lantiq US (or such Affiliate), and (iv) Purchaser
shall not be required to have a replacement 401(k) plan in place immediately
following the Closing Date as long as Purchaser uses commercially reasonable
efforts to adopt such plan as soon as reasonably practicable following the
Closing Date.  Effective as of the Closing Date, Seller shall take all such
actions as are necessary to fully vest Specified Employees in all of their
account balances under Seller’s 401(k) plan.  Lantiq US and Seller shall use
commercially reasonable efforts to permit Specified Employees to rollover their
account balances under the Seller’s 401(k) plan (in the form of cash and notes
associated with plan loans) to a 401(k) plan sponsored by Purchaser (or one of
its Affiliates) as soon as reasonably practicable on or after the Closing
Date.  Seller shall not place any Specified Employees’ plan loans into default
prior to the date of such rollovers as long as such rollovers occur prior to the
last day of the calendar quarter following the calendar quarter in which the
Closing Date occurs.  Notwithstanding anything in this Section 6.6 to the
contrary, if Lantiq US’s welfare benefit plans providing medical and dental
coverages have not been adopted and are not available to provide benefits to
Specified Employees on the day immediately following the Closing Date, Seller
shall take such actions as are necessary to permit Specified Employees (and
their covered dependents) to continue to participate under Seller’s group
medical and dental plans through December 31, 2009; provided that Purchaser
reimburses Seller for the cost of premiums for such coverage for each full
calendar month of coverage occurring during the period beginning on the Closing
Date and ending on December 31, 2009.  As soon as reasonably practicable after
the date of this Agreement, Seller shall inform the Specified Employees of the
effect of the transaction contemplated under this Agreement on such employees’
health-care and dependent-care flexible spending accounts, including the fact
that such employees may forfeit unused amounts under such accounts if they do
not incur sufficient reimbursable expenses prior to the Closing Date.
 
-15-

--------------------------------------------------------------------------------


 
(d) Certain Foreign National Employees.  The parties recognize that the
Specified Employees listed on Schedule  6.6(d) are in nonimmigrant visa status
or have applications for lawful permanent residence pending with the relevant
Governmental Entities (the “Affected Foreign National Employees”).  The parties
further recognize that new or amended petitions with respect to such Affected
Foreign National Employees may be required in certain of these cases identified
on Schedule  6.6(d), unless Lantiq US (or any of its Affiliates, as the case may
be) is deemed the “successor-in- interest” to Seller (as such term is used in
pronouncements by the U.S. Citizenship and Immigration Service (“USCIS”)) with
respect to such Affected Foreign National Employees.  Accordingly, Lantiq US
hereby agrees to assume Seller’s obligations to the USCIS as
“successor-in-interest” under such pending applications with respect to the
related Affected Foreign National Employees (including any obligations arising
from or under attestations made in each certified and still effective Labor
Condition Application (“LCA”) filed by Seller with respect to any such Affected
Foreign National Employees); provided that such assumption shall not grant to
any such Affected Foreign National Employee any rights enforceable by such
employee against Lantiq US. Each party agrees to use commercially reasonable
efforts to take such actions as may reasonably be requested at and following the
Closing Date to document to the USCIS or such other Governmental Entity, as the
case may be, as may be necessary to memorialize the “successor-in-interest”
relationship with respect to any Affected Foreign National Employees. Seller
shall provide Purchaser with true and complete copies of all applications,
petitions and other documentation related to the Affected Foreign National
Employees’ immigration status on or before the Closing Date.
 
6.7 Transitional IT Assistance.  Seller shall provide the IT Services, including
the following: (i) Separation Services to implement the Transitional Environment
and complete the Logical IT Carve-out pursuant to the High Level IT Carve-out
Project Plan attached hereto as Schedule 6.7(i); (ii) Operational IT Services;
and (iii) Separation Services pursuant to the Physical IT Carve-out Project Plan
which when completed will be attached hereto as Schedule 6.7(ii).  The purpose
of the IT Services is to allow Purchasers to establish their own IT for the
Business in due time, allowing Purchasers to continue the uninterrupted
operation of the Business during the IT Transition Period until completion of
the Physical IT Carve-out.  The Operational IT Services shall  be provided for a
period of eight (8) months following the Closing, provided that Purchasers shall
have the right, in their sole discretion, to extend such period no more than
twice for up to eight (8) months per extension upon written notice to Seller
provided that Purchasers remain tenants in Seller’s premises pursuant to the
Lease in Schedule 1.8 (the aforesaid period and any extension shall hereinafter
be referred to as the “IT Transition Period”).  Notwithstanding the foregoing,
Purchasers shall have the right to terminate any or all of the IT Services on
thirty (30) days written notice to Seller.  All Operational IT Services shall be
based on the “services as before” concept, meaning that with regard to quality
and service levels, and subject to the terms of this Agreement, the IT Services
provided to Purchasers hereunder shall be substantially the same as the
corresponding IT services provided to the Business by Seller prior to Closing.
Seller will collaborate and cooperate with Purchasers to facilitate timely
completion of the Physical IT Carve-out (e.g., providing migration of electronic
data files in mutually agreed formats).  All IT Services shall be provided in a
professional and workmanlike manner and follow generally accepted best practices
for IT services.  Seller and Purchasers shall each designate in writing an
individual to serve as its primary point of contact for all IT Services, which
individual shall be responsible for all communication between the Parties
related to the same and shall promptly discuss and attempt to resolve technical
issues as well as disputes arising out of or relating to this Section 6.7;
provided that any dispute that cannot be resolved within five (5) business days
shall be referred in writing to the respective higher ranking management of each
Party.  In the event Seller experiences (or expects to experience) any system
downtime (including system maintenance activities), or otherwise changes it
systems in such a way that affects or may affect any IT Services, Seller shall
(a) notify Purchasers in advance in sufficient time to prepare for such
activities, (b) minimize the amount of time spent on such activities to the
extent possible and (c) treat Purchasers identically with respect to Seller with
respect to such downtime.  Seller shall maintain a disaster recovery program for
the IT Services pertinent to Purchasers consistent with the disaster recovery
program in place for such services within Seller’s IT, and, in the event of an
emergency situation and the disaster recovery policy is placed into effect,
Seller will keep Purchasers informed of the status of recovery plans.  Seller
shall not subcontract any IT Services without the prior written consent of
Purchasers.  Purchasers shall not be required to pay for any IT Services other
than the Operational IT Services.  For the Operational IT Services, Lantiq
Germany shall compensate Seller as further described in Schedule 6.7.
 
-16-

--------------------------------------------------------------------------------


 
Article 7
 
INDEMNIFICATION AND SURVIVAL OF PROVISIONS
 
Indemnification and Survival of Provisions.
 
7.1 Indemnification by Seller.  Seller hereby agrees that from and after the
Closing it shall indemnify, defend and hold harmless each Purchaser, their
respective Affiliates, and their respective directors, officers, stockholders,
partners, members, attorneys, accountants, agents, representatives and employees
and their heirs, successors and permitted assigns, each in their capacity as
such (the “Purchaser Indemnified Parties”) from, against and in respect of any
Damages imposed on, sustained, incurred or suffered by, or asserted against, any
of the Purchaser Indemnified Parties, whether in respect of Third-Party claims,
claims between the parties hereto, or otherwise, directly or indirectly relating
to, arising out of or resulting from, (i) any breach of any representation or
warranty (ignoring, for purposes of this Section 7.1, any qualification as to
materiality contained therein) made by Seller contained in this Agreement or any
document delivered pursuant to this Agreement so long as notice thereof is
delivered to Seller during the period such representation or warranty survives,
(ii) any Excluded Liability or any failure to timely discharge or fulfill any of
the Excluded Liabilities, and (iii) any breach of a covenant or agreement of
Seller contained in this Agreement or any document delivered pursuant to this
Agreement.  Damages include any and all claims, costs, losses, expenses,
liabilities or other damages, including interest, penalties and reasonable
attorneys’ fees and disbursements by reason of or otherwise arising out of any
Excluded Liability or any breach by the other party of a representation,
warranty or covenant contained in this Agreement (collectively “Damages”).
 
7.2 Indemnification by Purchasers.  Purchasers hereby agree that from and after
the Closing they shall jointly and severally indemnify, defend and hold harmless
Seller, its Affiliates, and their respective directors, officers, stockholders,
partners, members, attorneys, accountants, agents, representatives and employees
and their heirs, successors and permitted assigns, each in their capacity as
such (the “ Seller Indemnified Parties” ) from, against and in respect of any
Damages imposed on, sustained, incurred or suffered by, or asserted against, any
of the Seller Indemnified Parties, whether in respect of Third-Party claims,
claims between the parties hereto, or otherwise, directly or indirectly relating
to, arising out of or resulting from, (i) any breach of any representation or
warranty made by any Purchaser contained in this Agreement or any document
delivered pursuant to this Agreement so long as notice thereof is delivered to
Seller during the period such representation or warranty survives, (ii) any
Assumed Liability or any failure to timely discharge or fulfill any of the
Assumed Liabilities, and (iii)  any breach of a covenant or agreement of any
Purchaser contained in this Agreement or any document delivered pursuant to this
Agreement.
 
7.3 Third Party Claims.  Each party (the “Indemnified Party”) agrees to notify
the other party (the “Indemnifying Party”) of any Damages asserted by third
parties that, in the opinion of Indemnified Party, are reasonably likely to give
rise to indemnification hereunder (“Third-Party Claims”).  The Indemnifying
Party may (a) participate in the defense of any Third-Party Claim or (b) upon
written notice thereof, and written acknowledgement without reservation of
rights that the Indemnifying Party shall be solely responsible for such Third
Party Claim and all Damages relating thereto (notwithstanding any limitations
set forth in this Section 7 that would otherwise apply with respect thereto,
which shall not thereafter be applicable) to the Indemnified Party, assume the
defense of any Third-Party Claim, with counsel reasonably satisfactory to the
Indemnified Party; provided that the party assuming the defense may not assume
such defense if there exists a conflict of interest between the positions of the
Indemnified Party and such Party with respect to such Third-Party Claim or if
such Third-Party Claim seeks equitable relief against the Indemnified
Party.  The Indemnified Party agrees that it will not settle any Third-Party
Claims without the consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed.  The Indemnified Party further agrees that if
the Indemnifying Party wishes to enter into a settlement with respect to a
Third-Party Claim on terms reasonably acceptable to the Indemnified Party, the
Indemnified Party will cooperate in such settlement, provided that such
settlement includes, as an unconditional term thereof, the giving by the third
party to the Indemnified Party and its Affiliates of a release from all
liability in respect of such Third-Party Claim.
 
-17-

--------------------------------------------------------------------------------


 
7.4 Claims Procedure.  If an Indemnified Party wishes to make a claim for
indemnification hereunder for Damages that do not result from a Third Party
Claim (a “ Direct Claim” ), the Indemnified Party shall notify the Indemnifying
Party in writing in general terms of such Direct Claim, the amount or the
Indemnified Party’s good faith estimated amount of damages sought thereunder to
the extent then ascertainable (which estimate shall not be conclusive of the
final amount of such Direct Claim), any other remedy sought thereunder, any
relevant time constraints relating thereto, the nature of the misrepresentation,
breach of warranty, covenant or obligation to which such item is related, and to
the extent known a reasonable summary of the facts underlying the claim. The
Indemnifying Party shall have a period of 30 days within which to respond to any
Direct Claim. If the Indemnifying Party does not respond within such 30-day
period, the Indemnifying Party will be deemed to have accepted such Claim. If
the Indemnifying Party rejects all or any part of such Claim, Seller and
Purchasers shall attempt in good faith for 30 days to resolve such claim. If no
such agreement can be reached through good faith negotiation within 30 days,
either Purchasers or Seller may thereafter commence an action.
 
7.5 Survival of Provisions.  The representations and warranties of the parties
contained in this Agreement (other than those representations and warranties set
forth in Sections 4.1 through 4.5, inclusive, Section 4.8, Sections 4.13(a) and
(c), and Sections 5.1 through 5.4, inclusive (collectively, the “Fundamental
Representations”), which shall survive indefinitely without limitation) and the
right to make a claim for indemnification with respect to any representation or
warranty contained in this Agreement (other than any Fundamental
Representation)  shall survive for a period of eighteen (18) months following
the Closing.  All covenants and agreements of the parties contained in this
Agreement shall survive indefinitely without limitation.
 
7.6 Limitation of Liability.  Each of Seller’s and Purchasers’ aggregate
liability with respect to the breach of a representation or warranty contained
in this Agreement (other than any Fundamental Representation) shall be strictly
limited to an amount equal to twenty-five percent (25%) of the Purchase Price
and each of Seller’s and Purchasers’ aggregate liability with respect to the
breach of a Fundamental Representation shall be strictly limited to an amount
equal to the Purchase Price (as applicable, the “Cap”); provided that,
notwithstanding anything herein to the contrary, no Indemnifying Party shall
have any liability to an Indemnified Party with respect to the breach of a
representation or warranty contained in this Agreement  unless the aggregate
amount of all losses, damages, penalties, Taxes, costs, expenses or other
liabilities of any kind or nature, whether or not arising out of a Third-Party
Claim (collectively, “Losses”), incurred by such Indemnified Party as a result
of all such breaches cumulatively exceeds $50,000, in which case the
Indemnifying Party shall, subject to the Cap, be liable for all such Losses in
excess of $50,000.
 
Article 8
 
AMENDMENT AND WAIVER
 
8.1 Amendment.  This Agreement may be amended by the parties hereto at any time
by execution of an instrument in writing signed on behalf of each of the parties
hereto.
 
8.2 Extension; Waiver.  At any time prior to the Closing Date, Purchasers and
Seller may, to the extent legally allowed and in writing, (a) extend the time
for the performance of any of the obligations of the other party hereto,
(b) waive any inaccuracies in the representations and warranties made to such
party contained herein or in any document delivered pursuant hereto, and
(c) waive compliance with any of the agreements, covenants or conditions for the
benefit of such party contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.
 
-18-

--------------------------------------------------------------------------------


 
Article 9
 
TERMINATION
 
9.1 Termination.  This Agreement may be terminated at any time prior to the
Closing:
 
(a) by mutual written consent of Seller, on the one hand, and Purchasers, on the
other hand;
 
(b) by either Seller or Purchasers if the Closing shall not have occurred on or
before January 31, 2009; provided, however, that neither Seller nor Purchasers
shall be entitled to terminate this Agreement pursuant to this Section 9.1(b) if
such party’s or parties’ breach of this Agreement has prevented the consummation
of the transactions contemplated hereby at or prior to such time;
 
(c) by Seller, upon written notice to Purchasers, if there has been a material
misrepresentation or material breach on the part of a Purchaser of any of its
representations, warranties or covenants set forth in this Agreement (and, if
capable of cure, such misrepresentation or breach is not cured to the reasonable
satisfaction of Seller within five (5) business days after Seller gives
Purchasers written notice thereof)  or if events have occurred which have made
it impossible to satisfy a condition precedent to Seller’s obligations to
consummate the transactions contemplated hereby unless Seller’s breach of this
Agreement has caused the condition to be unsatisfied; or
 
(d) by Purchasers, upon written notice to Seller, if there has been a material
misrepresentation or material breach on the part of Seller of any of their
representations, warranties or covenants set forth in this Agreement (and, if
capable of cure, such misrepresentation or breach is not cured to the reasonable
satisfaction of Purchasers within five (5) business days after Purchasers give
Seller written notice thereof) or if events have occurred which have made it
impossible to satisfy a condition precedent to Purchasers’ obligations to
consummate the transactions contemplated hereby unless a Purchaser’s breach of
this Agreement has caused the condition to be unsatisfied.
 
9.2 Effect of Termination.  In the event of termination of this Agreement as
provided in Section 9.1, this Agreement shall forthwith become void and there
shall be no liability on the part of any party to any other party or its
stockholders, members, Affiliates, directors or officers under this Agreement,
except for the provisions of Section 6.4(d) and Article 10 shall continue in
full force and effect and except that nothing herein shall relieve any party
from liability for any breach of this Agreement prior to such termination.
 
9.3 Delay in Closing.  In the event that this Agreement has not been terminated
and the Closing shall not have occurred by the later of (i) December 1, 2009 and
(ii) the fifth (5th) business day following the satisfaction or waiver of all of
the conditions set forth in Section 2.1 (other than those that by their terms
are to be satisfied or waived at the Closing and the condition set forth in
Section 2.1(f)), and the failure to so close is not caused in whole or in part
by Seller, Purchasers agree to reimburse Seller for Seller’s costs to carry on
Seller’s G.hn engineering portion of the Business in substantially the same
manner as presently conducted from such date until such time that the Closing
shall occur or this Agreement is terminated.  Seller and Purchasers agree that
Purchasers shall pay to Seller a monthly amount equal to $306,243 based on
twenty one (21) full-time Specified Employees at an established man rate per
month of $14,583.  Upon the earlier of the Closing or the termination of this
Agreement, Seller shall provide an invoice to Purchasers setting forth the
aggregate amount of the fees due to Seller through such date under this Section
9.3, with the monthly amount for the month in which the Closing occurs or this
Agreement is terminated being pro rated based upon the number of days that have
elapsed during such month from the commencement of Purchasers’ reimbursement
obligation under this Section 9.3 until the Closing Date or the date of the
termination of this Agreement, and Purchasers shall pay the invoice upon
receipt.
 
-19-

--------------------------------------------------------------------------------


 
Article 10
 
MISCELLANEOUS
 
Miscellaneous.
 
10.1 Successors and Assigns.  This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the legal representatives, agents, successors
and assigns of the parties.
 
10.2 Expenses.  Each party will be responsible for its own fees, costs and
expenses, including consultant, financial advisor, broker, account, counsel and
other advisory fees, costs and expenses incurred in connection with the
preparation, negotiation, execution, delivery or performance of this Agreement
and the closing of the transactions contemplated hereby, whether or not the
transactions contemplated hereby shall be consummated.
 
10.3 Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered by hand, sent by facsimile
transmission with confirmation of receipt, sent via a reputable overnight
courier service, or mailed by registered or certified mail (postage prepaid and
return receipt requested) to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice), and shall be
deemed given on the date on which delivered by hand or otherwise on the date of
receipt as confirmed:
 
To Seller:


Aware, Inc.
40 Middlesex Turnpike
Bedford, Massachusetts 01730
Attn:  General Counsel
Facsimile No.:  (781) 276-4001


To Purchasers:


Lantiq Broadband Holdco Inc.
640 N. McCarthy Blvd.
Milpitas, CA  95035
Attn:  Imran Hajimusa
Facsimile No.:  (408) 503-1528


and


Lantiq Deutschland GmbH
Am Campeon 3
85579 Neubiberg, Germany
Attn:  Guenther Stang
Facsimile No.:  49 89 234 9552411


with copies to:


Golden Gate Capital
One Embarcadero Center, 39th Floor
San Francisco, CA  94111
Attn:  John Knoll and Felix Lo
Facsimile No.:  (415) 983-2701


and


Kirkland & Ellis LLP
555 California Street, 27th Floor
San Francisco, CA  94104
Attn:  Stephen D. Oetgen
Facsimile No.:  (415) 439-1500
 
-20-

--------------------------------------------------------------------------------


 
10.4 Entire Agreement.  This Agreement and the other documents referred to
herein or delivered pursuant hereto embody the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede all prior agreements and understandings relating to such subject
matter.
 
10.5 Counterparts.  This Agreement may be executed in several counterparts
(including by means of telecopied, facsimile or portable data format (PDF)
signature pages), each of which shall be deemed an original, and all of which
together shall constitute one and the same agreement.
 
10.6 Severability.  If any clause or provision of this Agreement is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Agreement
shall not be affected thereby.
 
10.7 Governing Law.  This Agreement shall be governed, interpreted, and enforced
in accordance with the laws of the State of New York, without regard to its
principles of conflicts of laws.
 
10.8 Binding Effect; Assignability. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  This Agreement is not intended to confer upon any person other than
the parties hereto (and such parties’ respective successors and assigns) any
rights or remedies hereunder, except as otherwise expressly provided
herein.  Neither this Agreement nor any of the rights and obligations of the
parties hereunder shall be assigned or delegated, whether by operation of law or
otherwise, without the written consent of both parties hereto; provided,
however, that (i) each party hereto may assign this Agreement in whole or in
part without the prior written consent of the other but upon written notice in
connection with an acquisition of all or substantially all of the assets of the
such party and (ii) Seller may assign this Agreement in whole or in part without
the prior written consent of Purchasers but upon written notice in connection
with an acquisition of Seller’s test and diagnostic business (it being agreed
and acknowledged that no such assignment shall relieve Seller of any of its
obligations or any other liability hereunder); provided, further, in no event
may Seller assign the test and diagnostic rights received from Purchasers under
this Agreement or the DSL License Agreement to a Person who is a competitor of
Purchaser.
 
10.9 Confidentiality Regarding Agreement.  The parties agree that any disclosure
of the existence of or any terms of this Agreement or the relationship between
the parties shall be made only with the prior written agreement of both
parties.  An exception to the above is allowed if either party is required under
United States Securities and Exchange Commission regulations or other applicable
law to disclose this Agreement; provided that the party so required to disclose
this Agreement must first consult with the other parties hereto with respect to
the form and substance of such disclosure.
 
10.10 Specific Performance.  Seller and Purchasers acknowledge and agree that in
the event of a breach by the other party (or any of its Affiliates) of any of
this Agreement, monetary damages shall not constitute a sufficient
remedy.  Accordingly, Seller and Purchasers agree that Seller and Purchasers
shall have the right, in addition to any other rights and remedies existing in
its favor, to enforce its rights and Seller’s and/or Purchasers’ obligations
hereunder not only be an action or actions for damages but also by an action or
actions for specific performance, injunctive and/or other equitable relief.
 
-21-

--------------------------------------------------------------------------------


 
Article 11
 
CERTAIN DEFINITIONS
 
11.1 Certain Definitions.  As used in this Agreement, the following capitalized
terms shall have the following meanings:
 
“ADSL2” shall mean the high speed asymmetric DMT based DSL technology
standardized by the International Telecommunications Union and referred to as
G.dmt.bis (which is the successor to G.dmt, also known as G.992.1) including
G.handshake (also known as ITU-T G.994.1), and G.lite.bis (also know as “ITU-T
G.992.4).
 
“ADSL2+” shall mean the higher data rate ADSL standard standardized by the
International Telecommunications Union as a 3rd member of the ADSL2 family.
 
“ADSL 128” shall mean the asymmetric DSL technology which is designed to work
with Purchasers’ (or Purchasers’ Affiliates’) 128 kHz analog components.
 
“ADSL Products” shall have the meaning as set forth in Section 1.41 of the DSL
License Agreement.
 
“Affected Foreign National Employees” shall have the meaning set forth in
Section  6.6(d).
 
“Affiliate” shall mean, with respect to any Person, any other Person that as of
the date of the Agreement or as of any subsequent date, directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with, such specified Person. For the purposes of this definition,
“control” (including with correlative meanings, the terms “controlling,”
“controlled by,” and “under common control with”) as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through
ownership of voting securities or by contract or otherwise. With respect to
Purchasers, the term “Affiliate” shall not include Qimonda AG or any entity
controlled by Qimonda AG.  With respect to Seller, the term “Affiliate”, solely
when used in Sections 6.4(a), 6.4(b) and 6.4(c), shall not include any
non-employee director or any owner of ten percent (10%) or more of Seller’s
capital stock.
 
“Agreement” shall mean this Asset Purchase Agreement, including (unless the
context otherwise requires) the Schedules and the certificates and instruments
delivered in connection herewith, or incorporated by reference, as the same may
be amended or supplemented from time to time in accordance with the terms
hereof.
 
“Assumed Liabilities” shall have the meaning set forth in Section  1.3.
 
“Business” shall have the meaning set forth in the Recitals.
 
“Cap” shall have the meaning set forth in Section 7.6.
 
“Closing” shall have the meaning set forth in Section 1.10.
 
“Closing Date” shall have the meaning set forth in Section 1.10.
 
“COBRA” shall have the meaning set forth in Section 6.6(b).
 
“Competitive Business” shall have the meaning set forth in Section 6.4(a).
 
“Contract” shall mean any legally binding agreement, lease, sublease, evidence
of indebtedness, mortgage, indenture, license, sublicense, purchase order,
security agreement or other contract, agreement, instrument or business
arrangement (whether written or oral).
 
“Damages” shall have the meaning set forth in Section 7.1.
 
-22-

--------------------------------------------------------------------------------


 
“Derivatives/Extensions” shall mean any modification or enhancement of an xDSL
Standard.
 
“Digital Subscriber Line” (“DSL”) shall mean the technology that enables
discrete multitone (DMT) broadband communications over twisted pair telephone
lines.
 
“Direct Claim” shall have the meaning set forth in Section 7.4.
 
“DSL License Agreement” shall mean that certain License Agreement entered into
between Infineon Technologies AG and Seller with an effective date of October 1,
2007, as amended and restated in connection with the transactions hereby in the
form attached hereto in Schedule 1.5.
 
“DSL Lite” shall mean medium speed symmetric and asymmetric DMT based DSL
technologies according to the Standard known as “ADSL Lite” developed by the
International Telecommunications Union.
 
“DSL Technology” shall have the meaning set forth in Section 1.21 of the DSL
License Agreement.
 
“Employee Plan” shall mean each written plan, program or policy providing for
compensation, severance, termination pay, pension benefits, retirement benefits,
deferred compensation, performance awards, stock or stock-related awards, fringe
benefits (including health, dental, vision, life, disability, sabbatical,
accidental death and dismemberment or other insurance benefits), or other
employee benefits or remuneration of any kind, whether funded or unfunded,
including each “employee benefit plan,” within the meaning of Section 3(3) of
ERISA, which is or has been maintained by Seller for the benefit of any of its
employees.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Excluded Assets” shall have the meaning set forth in Section  1.2.
 
“Excluded Liabilities” shall have the meaning set forth in Section 1.4.
 
“Full Rate ADSL” shall mean high speed symmetric and asymmetric DMT based DSL
technologies according to the ANSI Standard T1E1, 4 T 413 or ITU G.992.1.
 
“G.hn” shall mean the Home Networking currently being standardized at the ITU.
 
“Governmental Entity” shall mean any domestic or foreign government (federal,
state, provincial, municipal, local or otherwise), any governmental body,
agency, authority, instrumentality, subdivision, court, or commission, or any
other governmental authority or instrumentality, or any quasi-government or
private body exercising an regulatory, taxing, importing or other governmental
or quasi-governmental authority.
 
“Home Networking” shall mean the connection of multiple communication devices in
the home.
 
“Home Networking Technology” shall mean the Home Networking technology based on
Seller’s Technology and modified to be standard compliant and work with G.hn and
possible predecessor and successor standards.
 
“Indemnified Party” shall have the meaning set forth in Section  7.3.
 
“Indemnifying Party” shall have the meaning set forth in Section  7.3.
 
“Intellectual Property Rights” shall mean all intellectual property and
proprietary rights throughout the world, including the following: (a) Patents;
(b) all trade secrets and other rights in know-how and confidential or
proprietary information; (c) all copyrights, copyrights registrations and
applications therefor and all other rights corresponding thereto throughout the
world; (d) all mask works, mask work registrations and applications therefor,
and any equivalent or similar rights in semiconductor masks, layouts,
architectures or topology; (e) all industrial designs and any registrations and
applications therefor throughout the world; [(f) all rights in World Wide Web
addresses and domain names and applications and registrations therefor; and
(g) all trade names, logos, common law trademarks and service marks, trademark
and service mark registrations and applications therefor.
 
-23-

--------------------------------------------------------------------------------


 
“Lantiq Germany” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Lantiq Germany Purchased Assets” shall have the meaning set forth in Section
1.1.
 
“Lantiq US” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Lantiq US Purchased Assets” shall have the meaning set forth in Section 1.1.
 
“Liabilities” shall mean any and all costs, expenses, charges, indebtedness,
obligations, claims, demands, assessments or other liabilities of a Person of
any kind or nature, whether absolute, accrued, asserted or unasserted,
contingent (or based upon any contingency), known or unknown, fixed or
otherwise, direct or indirect, or whether due or to become due.
 
“Liens” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof) or any agreement to file any of the
foregoing, any sale of receivables with recourse against a Person, and any
filing or agreement to file a financing statement as debtor under the Uniform
Commercial Code or any similar statute.
 
“License” shall mean any Contract that grants a Person the right to use or
otherwise enjoy the benefits of any Intellectual Property Right.
 
“Losses” shall have the meaning set forth in Section 7.6.
 
“Non-Compete Period” shall have the meaning set forth in Section 6.4(a).
 
“Non-Purchased Patents” shall have the meaning set forth in Section 1.2(f).
 
“Outbound IP Licenses” shall have the meaning set forth in Section  1.2(c).
 
“Overlapping Technology” shall mean certain Intellectual Property Rights
(excluding Patents licensed pursuant to the License Agreement) of Seller which
are currently, or have been in the past utilized by Seller in connection with
the development of both Seller’s DSL and/or Home Networking activities as well
as in Seller’s test and diagnostics products and are not primarily related to
the Seller Technology, including, without limitation, the Intellectual Property
Rights set for on Appendix H of the DSL License Agreement.
 
“Participate” shall have the meaning set forth in Section 6.4(a).
 
“Patents”(when used alone and not in defined terms “Purchased Patents” and
“Non-Purchased Patents”) shall mean all United States and foreign patents and
utility models and applications therefor (including the patents issued
therefrom) filed prior to Closing and all reissues, divisions, re-examinations,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof, and equivalent or similar rights anywhere in the world.
 
“Person” shall mean any natural person, corporation, general partnership,
limited partnership, limited liability company or partnership, proprietorship,
other business organization, trust, union, association or Governmental Entity.
 
“Product” shall mean an integrated circuit which implements one or more xDSL
and/or Home Networking Standard(s) and is sold or distributed by Purchasers
and/or their Affiliates.
 
“Purchase Price” shall have the meaning set forth in Section 1.9.
 
-24-

--------------------------------------------------------------------------------


 
“Purchased Assets” shall have the meaning set forth in Section 1.1.
 
“Purchased Fixed Assets” shall have the meaning set forth in Section 1.1(b)(i).
 
“Purchaser Indemnified Parties” shall have the meaning set forth in Section 7.1.
 
“Purchased Inbound License Agreements” shall have the meaning set forth in
Section 1.1(b)(ii).
 
“Purchased Non-Patent IP” shall have the meaning set forth in Section
1.1(a)(iii).
 
“Purchased Patents” shall have the meaning set forth in Section 1.1(a)(ii).
 
“Purchasers” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Seller” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Seller Indemnified Parties” shall have the meaning set forth in Section 7.2.
 
“Seller Proprietary Rights” shall have the meaning set forth in Section 4.13(a).
 
“Seller Technology” shall mean all Technology related to or used in connection
with the Business as said Seller Technology exists on the date of this Agreement
or the Closing Date other than Overlapping Technology and includes (i) with
respect to the DSL Technology (all of which, other than Overlapping Technology,
shall be deemed, for the avoidance of doubt, to be Seller Technology): (x) all
Technology related to the following digital chips: Cocomo, Geminax, Geminax CR,
Aware Stratiphy2Plus test chip, Amazon, Danube, Amazon S, Aware Hercules Test
Chip, Aware Leto ATM-bonded ADSL2Plus CPE Test Chip, Aware A0.2 Analog Front
End, Aware Hercules2 Single-port VDSL2 CO/CPE, Vinax Rev1 CO/CPE, Vinax Rev2,
Aware Hercules3 Multiport VDSL2 CO (2-2-4-4 configuration), and VR9 (including
the Cocomo C models) and (y) technology for the existing Aware AFE (50 Mhz)
(including the RTL source code, specifications, RTL verification environment,
GDS, board reference design and test characterization thereof, and any
derivatives and future versions thereof), and (ii) with respect to Home
Networking Technology: RTL source code, specifications, RTL verification
environment, source code for the microsequencer, C-models, Matlab models, and
the laboratory test environment.
 
“Specified Employees” shall have the meaning set in Section 6.6(a).
 
“Standard” shall mean a communication standard defined and announced by ANSI,
ATIS, ETSI, the ITU or any other standardization body which defined DSL and Home
Networking standards and/or possible successor standards.
 
“StratiPHY” shall mean Seller’s family of DSL silicon intellectual property
solutions.
 
“Subsidiary” shall mean any Person in which Seller, directly or indirectly
through subsidiaries or otherwise, beneficially owns at least twenty percent
(20%) of either the equity interest in, or the voting control of, such Person,
whether or not existing on the date hereof.
 
“Taxes” shall mean all taxes, however denominated, including any interest,
penalties or other additions to tax that may become payable in respect thereof,
(a) imposed by any federal, territorial, state, local or foreign government or
any agency or political subdivision of any such government, which taxes shall
include, without limiting the generality of the foregoing, all income or profits
taxes (including but not limited to, federal, state and foreign income taxes),
payroll and employee withholding taxes, unemployment insurance contributions,
social security taxes, sales and use taxes, ad valorem taxes, excise taxes,
franchise taxes, gross receipts taxes, withholding taxes, business license
taxes, occupation taxes, real and personal property taxes, escheat liability or
other similar property rights (whether in connection with abandoned or unclaimed
property or otherwise) asserted by a Governmental Entity, stamp taxes,
environmental taxes, transfer taxes, workers’ compensation, Pension Benefit
Guaranty Corporation premiums and other governmental charges, and other
obligations of the same or of a similar nature to any of the foregoing, which
are required to be paid, withheld or collected, (b) any liability for the
payment of amounts referred to in (a) as a result of being a member of any
affiliated, consolidated, combined or unitary group, or (c) any liability for
amounts referred to in (a) or (b) as a result of any obligations to indemnify
another person or as a result of being a successor in interest or transferee of
another person.
 
-25-

--------------------------------------------------------------------------------


 
“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Technology” shall mean any or all of the following (but not the Intellectual
Property Rights therein or associated therewith): (a) works of authorship
including computer programs, source code and executable code, whether embodied
in software, firmware or otherwise, documentation, designs, files, verilog
files, RTL files, HDL, VHDL, netlists, records, data and mask works; (b)
inventions (whether or not patentable), improvements, and technology; (c)
proprietary and confidential information, including technical data and customer
and supplier lists, trade secrets and know how; (d) databases, data compilations
and collections and technical data; (e) logos, trade names, trade dress,
trademarks, service marks, World Wide Web addresses and domain names, tools,
methods and processes; and all instantiations of the foregoing in any form and
embodied in any media.
 
“Third Party Claim” shall have the meaning set forth in Section 7.3.
 
“Transferred Assets Rights” shall have the meaning set forth in Section
1.1(b)(iii).
 
“U.S. Tax Code” shall mean the United States Internal Revenue Code of 1986, as
amended.
 
“VAT” shall mean value added Taxes.
 
“VDSL1” shall mean the International Telecommunications DMT VDSL 1 Standard and
the ITU VDSL1 Standard and any and all Derivatives/Extensions thereof.
 
“VDSL2” shall mean the International Telecommunications DMT VDSL 2 Standard and
the ITU VDSL2 Standard and any and all Derivatives/Extensions thereof.
 
“VDSL Products” shall have the meaning set forth in Section 1.42 of the DSL
License Agreement.
 
[Signature Page Follows]
 
 
-26-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Asset
Purchase Agreement under seal on the date first above written.



         
AWARE, INC.
     
By:
  /s/ Edmund C. Reiter
   
Name:
Edmund C. Reiter
   
Title:
President
           
LANTIQ BROADBAND HOLDCO INC.
     
By:
  /s/ John Knoll
   
Name:
John Knoll
   
Title:
President
           
LANTIQ DEUTSCHLAND GmbH
     
By:
  /s/ John Knoll
   
Name:
John Knoll
 
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 


Index of Schedules
 
Schedule 1.1(a)(i) -  Patent Assignment
 
Schedule 1.1(b)(i) – Purchased Fixed Assets
 
Schedule 1.1(b)(ii) - Purchased Inbound License Agreements
 
Schedule 1.2(c) - Outbound IP Licenses/Customers/Customer Contracts
 
Schedule 1.5 - Amended and Restated DSL License Agreement
 
Schedule 1.7 - Seller and Purchasers Test & Diagnostic Cooperation
 
Schedule 1.8 - Lease Agreement
 
Schedule 2.1(d)(ii) – Bill of Sale and Assumption of Liabilities Agreement
 
Schedule 4.6 - Litigation
 
Schedule 4.10 - Customers
 
Schedule 4.12 - Suppliers
 
Schedule 4.13(b) - Patents/Trademarks/Copyrights and Any Applications
 
Schedule 4.13(c) - Payments for Seller Proprietary Rights
 
Schedule 4.13(d) - Contracts
 
Schedule 4.13(g) - Employee Confidentiality Agreements
 
Schedule 4.18 - Foreign Corrupt Practices
 
Schedule 4.20(b) - Collective Bargaining Agreements
 
Schedule 4.20(c) - Employee Plans
 
Schedule 4.20(d) - Job Actions
 
Schedule 4.20(e) - Post-Employment Benefits to Specified Employees
 
Schedule 4.20(g) - Liabilities to Specified Employees
 
Schedule 4.20(i) - Effect of Transaction on Specified Employee Benefits
 
Schedule 6.6 - Specified Employees
 
Schedule 6.6(d) - Affected Foreign National Employees
 
Schedule 6.7 - Transitional IT Assistance
 

--------------------------------------------------------------------------------


 
The Schedules referred to above have been omitted in reliance on Item 601(b)(2)
of Regulation S-K.  Aware will furnish supplementally a copy of any omitted
Schedule to the Securities and Exchange Commission upon request. 
 